Citation Nr: 1042015	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  04-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder 
(spine fusion).

3.  Entitlement to service connection for hypertension, including 
as secondary to service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and December 2003 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran presented hearing testimony at the RO before a 
Decision Review Officer (DRO) regarding the issues on appeal in 
April 2004 and August 2004.  Both transcripts are associated with 
the claims folder.  

This case was remanded by the Board in August 2007 for further 
evidentiary development and is now ready for disposition.

The Board recognizes that VA up to the present has developed and 
adjudicated the Veteran's service connection claim involving a 
psychiatric disorder as service connection for PTSD (also claimed 
as nervous condition).  However, during the course of this appeal 
and while this case was in remand status, the U.S. Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
mental health disability claim includes any mental disability 
which may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In consideration 
of the foregoing, the Board has recharacterized the issue as 
reflected on the first page of the present decision.

The issues of entitlement to service connection for a low back 
disorder and entitlement to service connection for hypertension 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was evaluated for psychiatric complaints during 
his active military service.  

2.  There is credible supporting evidence of record sufficient to 
corroborate the Veteran's account of having been exposed to 
rocket, mortar, and artillery fire from the enemy and casualties 
while serving in the Republic of Vietnam.  

3.  The Veteran's claimed in-service stressor event has been 
linked by competent medical opinion to his currently diagnosed 
PTSD.  

4.  The Veteran's diagnosis of major depressive disorder has been 
linked, in part, to his diagnosis of PTSD, atherosclerotic 
cardiovascular disease, and diabetes mellitus by competent 
medical opinion.  


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).   

2.  Major depressive disorder is proximately due to or the result 
of service-connected disabilities and PTSD.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, 
additional discussion of those procedures is unnecessary.

II.  Pertinent Law 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked items of evidence not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim." Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Lay persons can also provide an eye-witness account 
of an individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

VA recently amended 38 C.F.R. § 3.304(f), the regulatory 
provision pertaining to service connection for PTSD.  

Under the former regulation, in order for service connection to 
be awarded for PTSD, the record must show: (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) 
combat status or credible supporting evidence that the claimed 
in- service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 
13, 2010).

With regard to the second criterion, evidence of an in- service 
stressor event, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive evidence 
that a veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be necessary.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressor.  West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  The amended 38 C.F.R. 3.304(f) 
adds the following: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 
(July 13, 2010).  The amendment to the regulation is effective, 
in pertinent part, for all claims pending at the Board on July 
13, 2010.

For reasons explained in greater detail below, the Board finds 
that service connection may be established for PTSD under the 
former regulation.  

In the present case, the Veteran contends that he currently 
suffers from PTSD due to exposure to rocket, mortar, artillery 
fire, and casualties during his service in the Republic of 
Vietnam and seeks entitlement to service connection on such 
basis.  

The Veteran's DD Form 214 and service personnel records show that 
he served in Vietnam from November 1969 to January 1970 and was 
attached to W Battery, 2nd Battalion, 11th Marines, 1st Marine 
Division during that time.  The records also list his military 
occupational specialty (MOS) as field artillery batteryman and 
show that he is in receipt of the Vietnamese Service Medal (VSM) 
and the National Defense Service Medal (NDSM) for his period of 
service.  

The Board observes that the Veteran is not in receipt of an 
award, decoration, or medal clearly indicative of combat service 
and service personnel records do not otherwise establish that he 
engaged in combat with the enemy.  See VAOPGCPREC 12-99 
(providing that the ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), requires 
that a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality).  Consequently, corroborative evidence that 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed stressor is necessary in this 
case.  

As stated above, the Board remanded this case in August 2007, in 
pertinent part, so that an attempt to verify the Veteran's 
claimed Vietnam stressor events could be made.  The RO or Appeals 
Management Center (AMC) was asked to contact the U.S. Army & 
Joint Services Records Research Center (JSRRC, formerly USASCRUR) 
and ask them to attempt to verify whether the Veteran's unit, W 
(Whiskey) Battery, 2nd Battalion, 11th Marines, 1st Marine 
Division, was subject to enemy attack in An Hoa, Vietnam during 
the period from October 1969 to December 1969.  

The record reflects that the AMC submitted the above request to 
JSRRC in September 2007.  JSRRC responded in October 2007 that 
the unit records for the period at issue were in the custody of 
the National Archives and Records Administration (NARA), Textual 
Branch (NWDT2).  In March 2008, the AMC sent a request to NARA to 
attempt to verify that the Veteran's unit was subjected to enemy 
attack during the period from October 1969 to December 1969.  In 
May 2009, NARA provided copies of the Veteran's unit command 
chronologies for the aforementioned period.   

The unit chronologies for the 2nd Battalion, 11th Marines confirm 
that the Veteran's unit was located at An Hoa in the Republic of 
Vietnam from October through December of 1969.  From November 
1969 to December 1969, which was during a time period when the 
Veteran was stationed in Vietnam, the 2nd Battalion, 11th Marines 
provided fire support to the 5th Marines in their area of 
operations and participated in numerous unnamed operations.  It 
is noted in chronologies for both months that enemy activity did 
occur.  It is also observed that there had been an increase in 
bunker building and many artillery missions had shot upon these 
activities during November.  It is further noted, in the November 
1969 chronology, that an increase of H & I fires had occurred 
during the month due to an increase of enemy movement at night 
and there had been a significant number of enemy units located in 
the Arizona and surrounding areas and H & I fires were being shot 
on the suspected locations and routes of communication.  Also, 
the 2/11 Marines suffered casualties [two combat KIAs and three 
combat WIAs].  

While the unit chronologies do not include information regarding 
the Veteran's exact location or whether the Veteran was in close 
proximity to the attacks on and by the enemy, the Board is 
cognizant that the Veteran need not corroborate his physical 
proximity to, or firsthand experience with, the attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The fact that the Veteran was 
stationed with a unit that was present at An Hoa when hostilities 
were present and attacks occurred sufficiently corroborates his 
lay account that he was exposed to rocket, mortar, artillery 
fire, and casualties during his service in the Republic of 
Vietnam.  In consideration of the foregoing, the Board finds that 
there is credible supporting evidence that the Veteran's claimed 
in-service stressor event occurred.

The Board also observes that the Veteran's service treatment 
records (STRs) show that he was evaluated on several occasions 
for psychiatric complaints, including complaints of anxiety and 
insomnia, during his period of Vietnam service and upon his 
subsequent return to the United States.  During this period, the 
Veteran was diagnosed with anxiety with hysterical and passive-
dependent traits, situational anxiety reaction, passive 
aggressive personality or trait and free-floating anxiety.  The 
Veteran ultimately received an unsuitability discharge in 
November 1970. 

Furthermore, in regard to evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a), and a link between the 
diagnosis of PTSD and an in-service stressor, the Board notes 
that the Veteran underwent a VA PTSD examination in September 
2009.  Based on review of the claims folder and examination and 
interview of the Veteran, the VA PTSD examiner found that the 
Veteran presented with symptoms consistent with PTSD and major 
depressive disorder and included both diagnoses on Axis I in her 
report.  The examiner did not note any other Axis I diagnoses.  

The examiner further concluded that it was at least as likely as 
not that the Veteran's symptoms of PTSD were due to his military 
service and, in particular, his service in Vietnam.  The 
stressors described by the Veteran and noted in the examination 
report were the claimed exposures to rocket, mortar, artillery 
fire, and casualties during his Vietnam service.  The examiner 
explained that the Veteran's hospitalization for a nervous 
condition while in Vietnam showed the level of difficulty he was 
having with his mental health at that time.  She further noted 
that the Veteran's diagnosis of major depressive disorder was due 
in part to his diagnosis of PTSD, as well as his physical health 
conditions to include back pain, coronary artery disease, 
hypertension, and diabetes mellitus.   

The Board notes that the September 2009 VA PTSD examiner has 
specialized training as a licensed clinical psychologist and is, 
therefore, competent to diagnose a mental disorder and provide a 
medical opinion regarding its etiology.  She also provided a 
sound medical opinion based on the clinical documentation 
included in the claims folder and the Veteran's lay statements 
regarding the history of his psychiatric problems, which is 
supported by the record and found to be credible.  

While the Board recognizes that psychiatric evaluations of the 
Veteran dated in the 1990s are included in the records from the 
Social Security Administration (SSA) and do not include a 
diagnosis of PTSD or major depressive disorder, the Board affords 
greater probative weight to the September 2009 VA PTSD examiner's 
diagnoses and opinion because she, unlike other psychiatric 
examiners, was able to consider the Veteran's complete 
psychiatric history to include his documented mental health 
problems in service and thereafter.  Moreover, the September 2009 
VA PTSD examiner has clearly identified the psychiatric disorders 
from which the Veteran currently suffers.  Emphasis added; see 
also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that 
the requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim.). 

Thus, because the Veteran was treated for psychiatric problems 
during his period of Vietnam service and thereafter, his claimed 
in-service Vietnam stressor events have been sufficiently 
corroborated by supporting evidence, and there is competent 
medical opinion evidence linking the current Axis I diagnosis of 
PTSD to the Veteran's claimed Vietnam stressors, the Board finds 
that service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).    

Moreover, because the Veteran's currently diagnosed major 
depressive disorder has been linked, in part, to PTSD as well as 
service-connected disabilities such as cardiovascular disease and 
diabetes mellitus, service connection for major depressive 
disorder is also warranted.  38 C.F.R. § 3.310; see Clemons, 23 
Vet. App. at 5.     


ORDER

Service connection for PTSD and major depressive disorder is 
granted.


REMAND

After review of the record and for reasons explained in greater 
detail below, the Board finds that the issues of entitlement to 
service connection for a low back disorder and entitlement to 
service connection for hypertension, including as secondary to 
service-connected diabetes mellitus, must be remanded to ensure 
compliance with our previous remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

In regard to the Veteran's claimed low back disorder, the Board 
notes that the issue was previously remanded in August 2007 to 
provide the Veteran with a VA examination by a physician to 
determine the etiology of the Veteran's claimed low back 
disorder.  The examiner was to provide an opinion with respect to 
each currently diagnosed low back disorder regarding whether 
there was a 50 percent or better probability that the disorder 
was etiologically related to service.  

The record reflects that the Veteran underwent a VA medical 
examination in September 2009 in connection with the claim and 
was diagnosed with "herniated disk L4-L5, L5-S1, corrected by 
laminectomy, nerve decompression and spinal fusion x 2 with 
persistent mild pain as residual" by the examining physician.  
However, the physician did not provide the requested nexus 
opinion.  Consequently, a remand to obtain such opinion is 
necessary.    

In regard to the Veteran's claimed hypertension, the Board notes 
that the issue was previously remanded in August 2007 in order 
for the Veteran to undergo medical examination by a physician to 
determine the etiology of the Veteran's claimed hypertension.  
The examiner was asked to provide an opinion as to whether there 
was a 50 percent or better probability that the disorder was (i) 
etiologically related to service or (ii) was caused or 
chronically worsened by service-connected disability, to include 
diabetes mellitus.  

The record reflects that the Veteran underwent a medical 
examination in September 2009 in connection with his claim.  At 
that time, the examining physician diagnosed the Veteran with 
"essential hypertension" and concluded that hypertension was 
not secondary to diabetes mellitus type 2.  However, the 
examining physician did not provide an opinion as to whether 
hypertension was causally or etiologically related to service or 
aggravated by service-connected diabetes mellitus type 2.  
Moreover, the examiner provided no supporting rationale for 
concluding that the Veteran's hypertension was not caused by 
diabetes mellitus.  The Veteran's contention that he had elevated 
glucose levels and was borderline diabetic prior to being 
diagnosed with diabetes mellitus as suggested by the STR dated in 
September 1970 noting an impression of rule out diabetes and the 
July 1994 lab test, has not been adequately addressed.  For these 
reasons, a remand to obtain a supplemental opinion from the 
examining physician is necessary.  In addition, the Board 
observes that two physicians (Dr. S. and Dr. G.) arguably suggest 
that the Veteran's hypertension is caused or aggravated by his 
service-connected cardiovascular disease.  Accordingly, the 
opinion should additionally address whether the Veteran's 
hypertension is caused or aggravated by service-connected 
atherosclerotic cardiovascular disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims folder to the 
September 2009 VA examining physician, Dr. 
B.Z. (or another appropriate physician if 
B.Z. is not available), to obtain a medical 
nexus opinion, without additional 
examination, for the Veteran's claimed low 
back disorder.  If another medical 
examination is deemed appropriate in order to 
provide the requested opinion, please so 
schedule.  The claims file, to include a copy 
of this Remand, must be made available to and 
reviewed by the examiner in rendering his or 
her opinion.  

a.   Based on review of the claims 
folder to include the September 2009 
examination report, the examiner must 
state whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that the 
Veteran's low back disorder was caused 
by, or was initially manifested 
during, the Veteran's active military 
service, to include consideration of 
any symptomatology shown therein or 
any incident or event therein.  The 
examiner should presume that the 
Veteran experienced low back pain from 
loading heavy artillery into weapons 
in service and should consider the 
Veteran's contention that his back 
pain since service is related to the 
in-service back pain.  The examiner 
must provide a supporting 
rationale for the opinion 
expressed.  The examiner must further 
confirm that the claims folder has 
been reviewed.

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify in 
the report, and explain why this is 
so.

2.  Forward the claims folder to the 
September 2009 VA examining physician, Dr. 
B.Z. (or another appropriate physician if 
B.Z. is not available) to obtain a 
supplemental opinion, without additional 
examination, for the Veteran's claimed 
hypertension.  If another medical examination 
is deemed appropriate in order to provide the 
requested opinion, please so schedule.  The 
claims file, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in rendering his or 
her opinion.  

a.   Based on review of the claims 
folder to include the September 2009 
examination report, the examiner must 
state whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that current 
hypertension was caused by, or was 
initially manifested during, the 
Veteran's active military service, to 
include consideration of any 
symptomatology shown therein or any 
incident or event therein, or within 
the year following discharge from 
service.  The examiner must provide 
a supporting rationale for the 
opinion expressed.  

b.  If the examiner concludes that it 
is not likely that hypertension is 
related to the Veteran's active 
military service or the year following 
discharge, the examiner should state 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that hypertension was 
caused or aggravated by service-
connected diabetes mellitus type II 
and atherosclerotic cardiovascular 
disease.  The examiner must provide 
a supporting rationale for the 
opinion expressed.  

c.  If, and only if, hypertension is 
determined to have manifested within 
the first year after discharge from 
service, the examiner must fully 
discuss the symptomatology associated 
with the Veteran's hypertension at 
that time and identify any evidence 
contained in the record that supports 
the conclusion.   

d.  The examiner should provide a 
thorough discussion of the Veteran's 
medical history as it pertains to 
hypertension in the examination 
report, and specifically address the 
Veteran's contention that he had 
elevated glucose levels and was 
borderline diabetic prior to being 
diagnosed with diabetes mellitus as 
suggested by the September 1970 STR 
and July 1994 lab test results, in 
rendering his opinion regarding 
whether hypertension is etiologically 
related to service or caused or 
aggravated by service-connected 
diabetes mellitus.  The examiner 
should also specifically address the 
August 2003 letter by Dr. J.G. as well 
as the June 2004 letter by Dr. H.S. 
included in the claims folder.  The 
examiner must further confirm that the 
claims folder has been reviewed.

e.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

f.  Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

g.  If the opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so specify in 
the report, and explain why this is 
so.

3.  After any additional notification and/or 
development deemed necessary is undertaken, the 
claims should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed for 
response by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


